MEMORANDUM2
Nicholas Servin-Avila appeals his eight-month sentence following his guilty plea to one count of importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960. We dismiss.
Servin-Avila contends that the district court erred by awarding him a one-level downward departure based on a “combination of factors” including “semi-fast track” disposition and “semi-aberrant behavior,” instead of granting a two-level departure for each of the foregoing factors.
Because nothing in the record indicates that the district court believed it lacked the discretion to depart for the reasons offered by Servin-Avila, see United States v. Riggins, 40 F.3d 1055, 1058 (9th Cir. 1994), and because the extent of the district court’s downward departure is unreviewable, we lack jurisdiction to review Servin-Avila’s challenge to the departures. See Riggins, 40 F.3d at 1058; United States v. Vizcarra-Angulo, 904 F.2d 22, 23 (9th Cir.1990).
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.